DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-2, 4-11, and 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant filed correspondence dated 4/15/2021 was considered. Applicant claims a system and method for providing customized content by using a sound, the system comprising: one or more smart evice configured for outputting content for each channel received from a content provider; one or more user terminal configured to: receive waveform data of a sound of the content being output from the smart device and voice data of a user for transmission in response to a voice corresponding to being recognized while the smart device is in operation, wherein the registered voice data has been pre-registered with respect to a preset text; and a recommendation server configured to: periodically collect the waveform data of the sound with respect to the content for each channel that is possibly output from the smart device, and analyze the voice data and the waveform data to generate interest information of the user when the waveform data and the wherein the recommendation server generates the interest information of the user based on the content that is output from the smart device, and wherein the content that is output from the smart device is specified by comparing the waveform data that is transmitted to the recommendation server from the user terminal and the waveform data that is periodically collected by the recommendation server. Examiner agrees with the arguments presented in pages 6-7 of the response that the cited Prior art of record of Lyon et al., does not teach the claimed combination of features is persuasive. The cited prior art of record does not fairly teach or disclose the claimed combination of features. Therefore, claims 1-2, 4-11, and 13-18 are deemed allowable over cited prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601.  The examiner can normally be reached on 7-5 Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        



vbc
4/24/2021